   Case 2:20-cv-01682-PA-JEM Document 17 Filed 04/29/20 Page 1 of 1 Page ID #:157

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-1682-PA (JEM)                                           Date   April 29, 2020
 Title             Vincent Valdez Davis v. M. Wykoff, et al.




 Present: The                    John E. McDermott, United States Magistrate Judge
 Honorable
                         S. Lorenzo
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER RE: PLAINTIFF’S NOTICE OF VOLUNTARY
                              DISMISSAL (Docket No. 16)

       On April 24, 2020, Plaintiff filed a document, in which he states that he no longer wishes to
pursue his case and asks the Court to dismiss the action. The Court construes this document as a notice
of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (“Notice”).

         Fed. R. Civ. P. 41(a)(1)(A)(i) allows a plaintiff to dismiss an action without a court order by
filing a notice of dismissal before the opposing party serves either an answer or a motion for summary
judgment. Here, no defendant has filed either an answer or a motion for summary judgment.
Accordingly, the case is dismissed by operation of law, and without the need for a court order, pursuant
to Plaintiff’s Notice. The dismissal is without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(B).




                                                                                                 :
                                                               Initials of Preparer            slo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
